[DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-14255         ELEVENTH CIRCUIT
                                                                     JUNE 25, 2012
                                        Non-Argument Calendar
                                                                      JOHN LEY
                                      ________________________
                                                                       CLERK

                            D.C. Docket No. 4:09-cv-00076-SPM-WCS


ALAN BOYD CURTIS,

llllllllllllllllllllllllllllllllllllllll                            Plaintiff-Appellant,

                                               versus


UNITED STATES OF AMERICA,
JAMES ARTHUR HELLICKSON,
Assistant State Prosecutor,
RENE MARI BAVER,
Assistant State Prosecutor,
JOSEPH ANTHONY BULONE,
Alleged Judge,
EDWARD JUDY,
Detective PSCO, et al.,

llllllllllllllllllllllllllllllllllllllll                         Defendants-Appellees.


UNITED STATES EMBASSY, et al.,

                                                                           Defendants.
                           ________________________

                    Appeal from the United States District Court
                        for the Northern District of Florida
                          ________________________

                                   (June 25, 2012)

Before HULL, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:

      Alan Boyd Curtis, proceeding pro se and in forma pauperis, appeals the

district court’s sua sponte dismissal of his complaint for failure to state a claim

upon which relief could be granted under 28 U.S.C. § 1915(e)(2)(B)(ii). Curtis’s

complaint arises out of criminal convictions and sentences that originally violated

the terms of an extradition agreement between the United States and Spain.

      The district court dismissed Curtis’s complaint, but this court vacated and

remanded for further proceedings concerning Curtis’s sentences and the

extradition agreement. Curtis v. United States, 376 F. App’x 902 (11th Cir. 2010).

Curtis then filed an amended complaint against the United States, Pinellas County,

Florida, and the individual defendants. In this complaint, Curtis alleged fraud in

the inducement and breach of contract in connection with his extradition from

Spain; breach of the covenant of good faith; conspiracy; RICO violations arising

from the actions of two private defendants; cruel and unusual punishment in

                                           2
connection with the conditions of his imprisonment; and false imprisonment

arising from his seizure in France. The magistrate judge recommended that the

complaint be dismissed for failure to state a claim under 28 U.S.C.

§ 1915(e)(2)(B)(ii). First, the magistrate judge found that because Curtis had been

resentenced to determinate terms, there was no violation of the extradition

agreement and thus Curtis’s claims based on the alleged violation were moot. The

magistrate judge then found that success on the remainder of Curtis’s claims

would necessarily invalidate Curtis’s convictions. Accordingly, such claims were

barred by Heck v. Humphrey, 512 U.S. 477 (1994). Moreover, the magistrate

judge concluded that the individual judges and state prosecutors were immune

from suit. Finally, with respect to the claims challenging the conditions of

confinement, the magistrate judge found that the proper way to raise such claims

was in a 42 U.S.C. § 1983 action in the appropriate venue.

      The district court adopted the magistrate judge’s report,1 over Curtis’s

objections to the court’s jurisdiction, and dismissed the complaint under

§ 1915(e)(2)(B)(ii). Curtis now appeals.

      On appeal, Curtis argues that his complaint was improperly dismissed,

service of process was not given, relief may still be granted for fraudulent

      1
          This was the magistrate judge’s second report and recommendation.

                                              3
inducement, and dismissing the case for mootness would allow the government to

benefit from its wrongdoings. He also contends that immunity is improper

because the defendants’ actions were taken in bad faith, the defendants engaged in

official misconduct, and that our prior holding in this case on his first appeal bars

the application of Heck2 to his claims. Additionally, his extradition and the

connected criminal cases suffered from numerous substantive issues and

jurisdictional defects. Finally, the defendants engaged in a conspiracy that

constituted state action and resulted in a § 1983 violation.

      The Prison Litigation Reform Act provides that an in forma pauperis action

or appeal shall be dismissed at any time if the court determines that it fails to state

a claim for which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii). A district

court’s sua sponte dismissal for failure to state a claim pursuant to

§ 1915(e)(2)(B)(ii) is reviewed de novo, viewing the allegations in the complaint

as true. Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997). “Pro se

pleadings are held to a less stringent standard than pleadings drafted by attorneys

and will, therefore, be liberally construed.” Tannenbaum v. United States, 148
F.3d 1262, 1263 (11th Cir. 1998).




      2
          Heck v. Humphrey, 512 U.S. 477 (1994).

                                             4
      “Dismissal of a moot case is required because mootness is jurisdictional.”

Sierra Club v. U.S. E.P.A., 315 F.3d 1295, 1299 (11th Cir. 2002). “A case is moot

if no case or controversy exists for us to resolve: when the issues presented are no

longer ‘live’ or the parties lack a legally cognizable interest in the outcome.” Bekier

v. Bekier, 248 F.3d 1051, 1054 (11th Cir. 2001) (internal quotation marks omitted).

In considering whether a case is moot, we “look at the events at the present time, not

at the time the complaint was filed or when the federal order on review was issued.”

Dow Jones & Co. v. Kaye, 256 F.3d 1251, 1254 (11th Cir. 2001).

      Under Heck, a prisoner may not bring a damages claim challenging the

constitutionality of officials’ actions if a judgment in his favor “would necessarily

imply the invalidity of his conviction or sentence,” unless he shows that his

conviction or sentence has already been invalidated. 512 U.S. at 487. “[E]ven

when the plaintiff does not seek such damages, his suit may be barred if, for

example, he must negate an element of the offense of which he has been convicted

in order to prevail.” Hughes v. Lott, 350 F.3d 1157, 1160 (11th Cir. 2003)

(internal citation and punctuation marks omitted).

      In this case, we conclude that the district court properly dismissed Curtis’s

amended complaint. First, Curtis has abandoned his claims for RICO violations,




                                          5
cruel and unusual punishment, and false imprisonment by failing to raise them in

his appellate brief. Irwin v. Hawk, 40 F.3d 347, 347 n.1 (11th Cir. 1994).

      Curtis’s claims premised on the breach of the extradition agreement were

mooted by the resentencing. Curtis was resentenced to consecutive terms of 30

years, 25 years, and 25 years. Thus, his sentence no longer violates the extradition

agreement and any breach has been cured. Although Curtis argues that remedies

are still available, remedies in contract law are intended to put the non-breaching

party in as good a position as he would have been in had the contract been

performed. See Restatement (Second) of Contracts, § 344 cmt. a. But when Curtis

was resentenced in 2010, the potential breach was eliminated before it was fully

effective, and Curtis did not suffer any cognizable harm. Accordingly, there is no

continuing case or controversy and Curtis’s claim of breach is now moot. See

Bekier, 248 F.3d at 1054.

      Curtis’s remaining claims allege that the criminal sentences were invalid

because there was a lack of jurisdiction, the extradition was improper, and the

defendants conspired to unlawfully extradite, convict, and sentence him. Each of

these arguments “would necessarily imply the invalidity of his conviction or

sentence,” and his convictions and sentences have not been invalidated. Heck,
512 U.S. at 487. As a result, Curtis’s remaining claims are Heck-barred. Curtis

                                          6
contends that res judicata bars the application of Heck, but we expressly held that

any claims that would have gone directly to the validity of Curtis’s sentence would

be barred by Heck. Curtis, 376 F. App’x at 904 n.2. Accordingly, we affirm the

district court’s dismissal of Curtis’s complaint for failure to state a claim upon

which relief can be granted.

      AFFIRMED.




                                          7